PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of The United States in Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493, having allowed the appellant a reasonable specified time within which to raise any points he chose in support of his appeal, and the appellant having failed to respond thereto, on consideration thereof upon full examination of the proceedings we conclude that the appeal is wholly frivolous and affirm the order of the trial judge in denying appellant’s petition for relief pursuant to CrPR 1.850, 33 F.S.A.